DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “applying radiofrequency energy to the cartilage of the nasal septum at a selected tissue depth by transmitting the radiofrequency energy from a first row of the two rows of bipolar electrodes to a second row of the two rows, while continuing to apply force to the nasal septum with the elongate treatment element” lacks proper antecedent basis in Applicant’s specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7, 11-14, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0088463 to Wolf.	As to claim 1, Wolf discloses a method for modifying a nasal septum of a subject’s nose without forming an incision or removing tissue, the method comprising: injecting a substance under nasal mucosa and into contact with cartilage of the nasal septum (injection or application of allogenic or autogenic tissues or growth agents [0111]), wherein the substance is configured to modify a property of the cartilage (re-shape, remodel, or change mechanical or physiologic properties of structures of a nasal valve or surrounding tissues [0112]), and wherein the substance is selected from the group consisting of collagenase, hyaluronidase, tosyl lysyl chloromethane, trypsin, and trypsin/EDTA (collagenase, [0111]); inserting an elongate treatment element of a bipolar radiofrequency energy delivery device into the subject’s nose [0022], wherein the elongate treatment element comprises two rows of bipolar (260, Figure 8G) electrodes; applying force to the nasal septum with the elongate treatment element, to change a shape of the cartilage of the nasal septum; applying radiofrequency energy to the cartilage of the nasal septum at a selected tissue depth by transmitting the radiofrequency energy from a first row of the two rows of bipolar electrodes to a second row of the two rows, while continuing to apply force to the nasal septum with the elongate treatment element; and removing the elongate treatment element from the subject’s nose, wherein the shape of the cartilage of the nasal septum remains changed after the elongate treatment element is removed (Figure 8G and [0157]). 	As to claim 3, Wolf discloses the method wherein the substance is configured to soften the cartilage of the nasal septum [0029]. 	As to claim 4, Wolf discloses the method wherein the substance is configured to dissolve proteoglycan structures of the cartilage (dissolve cartilage, [0007-0008]).	As to claim 7, Wolf discloses the method further comprising allowing the substance to reside on the nasal septum for a period of time before applying the radiofrequency energy to the cartilage of the nasal septum [0033].	As to claim 11, Wolf discloses the method wherein injecting the substance comprises injecting into a space between the nasal mucosa and the cartilage [0114]. 	As to claim 12, Wolf discloses the method further comprising defining an area of application of the substance by providing a physical barrier to contain the substance (Figures 6-7). 	As to claim 13, Wolf discloses the method wherein applying the radiofrequency energy to the cartilage of the nasal septum comprises heating the cartilage [0188]. 	As to claim 14, Wolf discloses the method wherein heating the cartilage of the nasal septum comprises heating the cartilage to a temperature selected to denature or deactivate the substance [0188]. 	 As to claim 16, Wolf discloses the method wherein changing the shape of the cartilage comprises correcting a deviation of the nasal septum (change mechanical or physiologic properties of structures of a nasal valve or surrounding tissues, [0112]). 	As to claim 20, Wolf discloses the method further comprising: inserting a reshaping device into the patient’s nose, such that a first treatment element of the reshaping device is positioned on one side of the nasal septum and a second treatment element of the reshaping device is positioned on an opposite side of the nasal septum; and reshaping the nasal septum using the first treatment element and the second treatment element at least one of before, during or after applying the radiofrequency energy (Figure 8G and [0112]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0088463 to Wolf.
	As to claim 5, Wolf discloses the method except wherein the substance comprises about 0.5 ml to about 2.5 ml of collagenase at a concentration of about 1 mg/ml to about 10 mg/ml. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the substance comprising about 0.5 ml to about 2.5 ml of collagenase at a concentration of about 1 mg/ml to about 10 mg/ml since determining the optimal range requires routine skill in the art. 	As to claim 6, Wolf discloses the method except wherein the substance comprises between about 0.5 ml to about 2.5ml of trypsin at a concentration of about 10 micrograms/ml to about 100 micrograms/ml. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the substance comprising between about 0.5 ml to about 2.5ml of trypsin at a concentration of about 10 micrograms/ml to about 100 micrograms/ml since trypsin and collagenase are art-recognized equivalents, and determining the optimal value requires routine skill in the art. 	As to claim 8, Wolf discloses the method except wherein the period of time is between 15 minutes and 90 minutes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Wolf with the step of having the period of time between 15-90 minutes since determining the optimal treatment time requires routine skill in the art. 	As to claim 9, Wolf discloses the method except wherein the period of time is selected to be sufficient for the substance to create a band of degraded cartilage ranging from 100 micrometers to about 1 mm from a surface of the cartilage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Wolf with the step of the period of time being selected to be sufficient for the substance to create a band of degraded cartilage ranging from 100 micrometers to about 1 mm from a surface of the cartilage since determining the optimal treatment time for sufficient results requires routine skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783